Citation Nr: 0621928	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  91-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia.

2.  Entitlement to a compensable evaluation for genital 
warts.

3.  Entitlement to an effective date prior to March 23, 2004, 
for the grant of service connection for genital warts.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from June 1979 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 (service connection 
thrombocytopenia) and September 2004 (increased evaluation 
and earlier effective date for venereal warts) rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In an August 2005 rating decision, the RO denied claims of 
entitlement to service connection for peripheral neuropathy, 
chloracne, and porphyria cutanea tarda; those claims were not 
appealed.  In that rating action the RO also granted a 100 
percent evaluation for schizophrenia, effective from January 
2005.  A notice of disagreement was filed in November 2005 
and a statement of the case was issued by the RO in March 
2006.  No substantive appeal has been filed as to that 
matter, and accordingly it is not in appellate status before 
the Board.


FINDINGS OF FACT

1.  The veteran does not currently have thrombocytopenia.

2.  There is no current evidence of any genital warts, and 
the only clinical findings consist of an area of 
hypopigmentation of the penis without evidence of tenderness; 
the veteran reports a monthly occurrence of warts on the 
penis that resolve with treatment and are not productive of 
any disability, and the described venereal warts do not cover 
an exposed surface or extensive area.  

3.  The veteran filed his original service connection claim 
for residuals of venereal disease/genital warts on March 23, 
2004. 

4.  There is no indication that any service connection claim 
for residuals of venereal disease/genital warts, either 
formal or informal, was filed prior to March 23, 2004.  

CONCLUSIONS OF LAW

1.  Thrombocytopenia was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for a compensable evaluation for residuals 
of venereal disease/genital warts are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7819 (2005).

3.  The criteria for the assignment of an effective date 
prior to March 23, 2004, for the grant of service connection 
for claim for residuals of venereal disease/genital warts, 
have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed below, the veteran has been timely provided 
notice pertaining to the duty to assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In May 2002 (thrombocytopenia) and May 2004 (increased 
evaluation and earlier effective date) letters, the RO 
informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  We therefore believe that 
appropriate notice has been given in this case.  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For the reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The claim for 
service connection is being denied, thereby rendering moot 
any concerns as to a rating or effective date for that issue.  
In addition, the Board is herein addressing the increased 
rating and earlier effective date claims, and the veteran has 
been extensively notified of the law and regulations and of 
what the evidence must show in order to grant those appeals.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records reflect that the veteran had no 
clinical abnormalities on evaluation conducted in June 1970.  
He was hospitalized for seven days in December 1972, for 
treatment of venereal warts.  He was again treated in March 
1973 for warts on the penis.  The December 1973 separation 
examination revealed no clinical abnormalities.  The examiner 
noted that the veteran had a history of venereal warts and 
was still under treatment.

In an August 2000 rating decision, entitlement to non-
service-connected disability pension benefits was granted, 
and it was noted that the veteran suffered from both paranoid 
schizophrenia and diabetes.

In January 2002, the veteran filed service connection claims 
for several conditions, including low blood platelet count 
(thrombocytopenia) reportedly shown in 1972.  

VA records show that a diagnosis of thrombocytopenia (low 
platelet count in the blood) was made in September 2000.  Lab 
testing conducted in December 2000 revealed platelet (PLT) 
count of 121 - described as low, with a normal range of 140-
440.  Laboratory testing conducted in December 2001 also 
revealed a low PLT count of 96.4, with a normal range of 140-
440.  VA records show that the veteran was treated from 2000 
forward for conditions including diabetes mellitus Type II 
and Hepatitis C.  

Lab testing of the blood conducted by VA in March 2002 
revealed a PLT count of 148, within the normal range of 140-
440.  A record dated in May 2002 indicates that the veteran 
was seen for an assessment of thrombocytopenia.  It was noted 
that this had been stable for over two years and was 
currently at 120K, only mildly depressed.  It was noted that 
this was likely due to antipsychotic medications versus 
prolonged idiopathic thrombocytopenic purpura (ITP), and that 
no further intervention was required.  

In an August 2002, statement, the veteran reported that while 
serving on duty overseas he had developed recurring venereal 
warts, and that an operation was conducted for removal of the 
warts, which left the penis area sensitive and subject to 
recurrent cuts and bleeding.  The veteran maintained that it 
was due to that operation that he contracted Hepatitis C 
through blood transmission from sexual activity, as well as 
bleeding during sexual activity due to low blood platelet 
count.  The veteran specifically requested disability 
compensation for Hepatitis C only, and mentioned a pending 
claim for diabetes mellitus due to Agent Orange.  

In January 2003, a VA medical statement dated in August 2000 
was received indicating that the veteran had been followed 
for the past 4 to 6 months for chronic paranoid schizophrenic 
reaction and recently diagnosed diabetes mellitus type II and 
thrombocytopenia, work-up in progress.  

Service connection for thrombocytopenia was denied in an 
April 2003 rating decision.

The veteran filed a service connection claim for residuals of 
venereal disease on March 23, 2004.  

VA medical records indicate that the veteran was seen in 
April 2004 for complaints of occasional "penis cuts" during 
sex and irritation in the past, assessed as post-coital 
lacerations. 

In a September 2004 rating decision, service connection was 
granted for venereal warts, for which a noncompensable 
evaluation was assigned effective from March 23, 2004.  

Following a November 2004 Board remand, a VA examination for 
hemic disorders was conducted in August 2005, and the claims 
folder was reviewed.  The examiner observed that in May 2002 
minimal thrombocytopenia had been noted by virtue of a 
platelet count of 122,000, with the normal range being 
140,000 to 400,000.  In May 2002 it had been opined that the 
thrombocytopenia had been stable for over two years at that 
time 120,000, and only moderately depressed.  It was thought 
at that time that this was likely due to antipsychotic 
medications and not requiring further intervention.  The 
veteran was unaware of any change in his medication since 
2002, and denied any bleeding or bruising tendencies.  The 
report indicated that a blood count was performed by VA in 
April 2005 which revealed a normal platelet count of 280,000, 
within the normal range between 130,000 and 440,000.  
Physical examination revealed no apparent bruising or 
ecchymosis.

The examiner determined that there was no evidence of 
thrombocytopenia on examination.  The examiner opined that it 
was at least as likely as not that the prior very mild 
subclinical thrombocytopenia was likely to have been caused 
by one or more psychiatric medications.  The examiner also 
observed that, according to a May 2002 hematology note, even 
when this condition manifested mildly, there was no history 
of a bleeding tendency, bruising, epistaxis, chest pain, or 
shortness of breath.  The examiner summarized that the extent 
of this condition had been one or more abnormal laboratory 
tests without symptoms, which had now returned to normal 
levels.  

A VA examination of the skin was also conducted in August 
2005.  The veteran gave a history of venereal warts since 
1972, at which time he reported having undergone an operation 
to remove genital warts from his penis.  The veteran could 
not recall any complications from the warts or from the 
surgery.  He complained that the warts currently recurred 
once a month, and indicated that he had last been treated a 
year previously and was prescribed a cream which was helpful 
in treating the warts.  The veteran complained that he had 
difficulty having sexual relations because his penis became 
irritated.  Examination revealed a hypopigmented area on the 
shaft of his penis.  There was no evidence of warts.  The 
penis was nontender, and there was no evidence of 
lymphadenopathy on examination.  A diagnosis of genital 
warts, not currently shown, using cream as needed, was made.  

III.  Legal Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The competent medical evidence shows that thrombocytopenia is 
not currently manifested.  A blood count was performed by VA 
in April 2005 which revealed a normal platelet count of 
280,000, with in the normal range between 130,000 and 
440,000.  The examiner determined that there was no evidence 
of thrombocytopenia on examination.  The examiner opined that 
it was at least as likely as not that the prior very mild 
subclinical thrombocytopenia was likely to have been caused 
by one or more psychiatric medications.  

The evidence shows (and the VA examiner in 2005 also 
observed) as evidenced by a May 2002 hematology note, that 
thrombocytopenia had previously been manifested in a mild 
form.  It was observed by the VA examiner in 2005 that, even 
when the condition manifested at that time, there was no 
history of a bleeding tendency, bruising, epistaxis, chest 
pain, or shortness of breath.  

The evidence overall reflects that, just as was opined by the 
VA examiner in 2005, the extent of thrombocytopenia was a 
showing of one or more previous abnormal laboratory tests 
without symptoms, which have now returned to normal levels.  
In the absence of a current diagnosis, service connection is 
not warranted.  The record indicates that there is no current 
indication of thrombocytopenia.  Accordingly, service 
connection is not warranted.

B.  Increased Evaluation

The determination of whether an increased evaluation is 
warranted is based upon review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity, with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board first notes that the veteran filed his claim in 
March 2004.  The criteria for evaluating skin disorders were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49,590-
99 (July 31, 2002).  Where a law or regulation changes after 
a claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current legal criteria.  See, e.g., VAOPGCPREC 
7-2003.  In this case, only the new regulations are 
applicable to the claim.  

The RO has rated the veteran's venereal warts under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7819 (effective as of August 
30, 2002), which provides that benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (DC 7800, 
obviously inapplicable here), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or impairment of function.  Diagnostic Code 
7819 provides for a 10 percent rating when at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed area is 
affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

With regard to the new criteria, under DC 7801 (effective as 
of August 30, 2002), scars, other than head, face, or neck, 
that are deep or that cause limited motion: area or areas 
exceeding 6 square inches (39 sq. cm.), warrant a 10 percent 
rating.

DC 7802 (effective as of August 30, 2002) pertaining to 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:  Area or areas of 144 
square inches (929 sq. cm.) or greater, warrant a 10 percent 
rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as 
of August 30, 2002) a 10 percent rating is warranted for 
superficial and unstable scars.  Note (1): An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.

38 C.F.R. § 4.118, DC 7804 (effective as of August 30, 2002) 
provides a 10 percent rating for superficial scars that are 
painful on examination.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 38 
C.F.R. § 4.68, as to the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part.

In essence, the record contains nearly no clinical evidence 
pertaining to any residuals of venereal disease or 
documenting the presence of any warts on the penis.  When 
examined in 2005, there were no genital warts present.  The 
only clinical notation consisted of a finding of some 
hypopigmented area on the shaft of his penis.  There was no 
evidence of warts.  The penis was nontender and there was no 
evidence of lymphadenopathy on examination.  

The only recent evidence of record pertaining to the claim 
for genital warts consists of the veteran's historical 
reports that these occur monthly and are treated and resolved 
with a cream.  He mentioned some irritation and pain during 
sexual relations.  A VA medical record of April 2004 
indicates that the veteran was seen for complaints of 
occasional "penis cuts" during sex and irritation in the 
past, assessed as post-coital lacerations.  However, again at 
that time, there was no indication of the presence of any 
warts.

As for the possibility of a higher rating under the new 
criteria, the evidence is insufficient to show that the 
veteran's symptoms, overall, are more accurately described as 
deep or superficial or as causing a limitation of motion and 
as covering an area or areas exceeding 6 square inches (39 
sq. cm.), as superficial and unstable scars, or as 
superficial scars that are painful on examination.  See DCs 
7801, 7802, 7803, 7804.  Rather, it appears that his 
physician has only prescribed a topical cream; thus, this 
would not be a basis for a compensable rating.  Moreover, 
when one looks to the areas of the body involved, it is clear 
that his symptoms do not affect more than 5 percent of the 
entire body, that there is no significant involvement of 
exposed areas, and that the evidence does not show 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  See 
DC 7819.  In this regard, only the penis area was shown to be 
involved at the time of the latest examination and there was 
no clinical indication of pain or tenderness.  Finally, there 
is no evidence to show a limitation of function of an 
affected part to warrant a compensable rating under DC 7805 
(effective prior to August 30, 2002, and thereafter).

Based on the foregoing, the Board concludes that the 
veteran's venereal warts are not manifested by symptomatology 
that approximates, or more nearly approximates, the criteria 
for a compensable evaluation.  See 38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied.


C.  Earlier Effective Date

The veteran essentially contends that an effective date of 
1972 is warranted for the grant of service connection for 
residuals of venereal disease/genital warts, inasmuch as this 
is when the condition originally manifested.  He does not 
maintain that he filed a claim for such benefits, either 
formal or informal, prior to March 23, 2004.  

The assignment of effective dates for awards of benefits is 
generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 
C.F.R. § 3.400 (2005).  The effective date for the grant of 
service connection for claimed residuals of a disease or 
injury is the day following separation from active duty or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim, or date entitlement 
arose, whichever is later. 

The effective date of an award based on a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400. The implementing regulation implements the 
statute by stating that the effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be "the date of receipt of claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
veteran's appeal in the instant case flows from his original 
claim of service connection, the provisions of 38 C.F.R. § 
3.157 are not for application in the instant case.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in Rodriguez, supra, pointed out that for purposes 
of establishing the requirements and procedures for seeking 
veterans benefits, a claim, whether "formal" or "informal" 
must be "in writing" in order to be considered a "claim" 
or "application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) define a "claim," informal as well as 
formal, as a "communication in writing."  Further, the 
Federal Circuit stated that, when 38 C.F.R. § 3.155(a) refers 
to "an informal claim," it necessarily incorporates the 
definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also 
pointed out the provisions of 38 C.F.R. § 3.155(a) make clear 
that there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits 
under the laws administered by the Department," and 
"identify the benefits sought."

The provisions of 38 C.F.R. § 3.155(b) state that a 
communication received from a service organization, an 
attorney, or an agent may not be accepted as an informal 
claim if a power of attorney was not executed at the time the 
communication was written.

In the instant case, the Board finds that there is no legal 
basis to award the veteran an effective date earlier than 
March 23, 2004, for the establishment of service connection 
for residuals of venereal disease/genital warts.  The Board 
has thoroughly reviewed the claims folder and has found no 
service connection claim, formal or informal, for residuals 
of venereal disease/genital warts filed at any time prior to 
March 23, 2004.  

The Board has reviewed an August 2002 statement from the 
veteran, in which he stated that while serving on duty 
overseas he developed recurring venereal warts and that an 
operation was conducted for removal of the warts, which left 
the penis area sensitive and subject to recurrent cuts and 
bleeding.  The veteran maintained that it was due to this 
operation that he contracted Hepatitis C.  This statement 
clearly identified the benefits sought then as Hepatitis C, 
and there is no indication of an intent to apply for service 
connection for venereal warts.  That statement does not meet 
the requirements of 38 C.F.R. § 3.155, because the venereal 
condition was merely mentioned incidentally in conjunction 
with the request for compensation for Hepatitis C, with no 
indication of an intent to seek benefits for venereal warts 
at that time.  

The veteran maintains that the onset of his venereal warts 
was in 1972 (which is shown by the service medical records) 
and that therefore this is the proper effective date for the 
grant of service connection.  The Board must point out that, 
as is clear from the applicable regulations, it is the date 
of the claim, not the date of the onset of illness or 
disability, which is the decisive factor in the determination 
of the effective date.  Although the provisions of 38 C.F.R. 
§ 3.400 contain exceptions to the general rule, none of those 
exceptions is applicable in this case.  The Court has held 
that the mere presence of a disability does not establish an 
intent on the part of the veteran to seek service connection 
for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  While 
the Board must interpret the appellant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the appellant.  See Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995)].  The appellant must have asserted the 
claim expressly or impliedly.  See Isenbart v. Brown, 7 Vet. 
App. 537, 540-41 (1995).  In this case, he did not do so 
until March 23, 2004.

Here, the effective date of the veteran's service connection 
award for residuals of venereal disease/genital warts was 
assigned based upon the date of the initial claim, which was 
filed on March 23, 2004.  Inasmuch as the veteran did not 
submit a formal or informal claim of service connection prior 
to that date, the Board finds that there is no legal basis 
upon which to award an earlier effective date and that the RO 
has granted the earliest effective date possible based upon 
the facts in this case and the law and regulations.  
Therefore, the appeal must be denied.

ORDER


Service connection for thrombocytopenia is denied.

A compensable rating for residuals of venereal 
disease/genital warts is denied.

An effective date earlier than March 23, 2004, for the grant 
of service connection for residuals of venereal 
disease/genital warts is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


